
	
		I
		112th CONGRESS
		1st Session
		H. R. 1526
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Posey introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to except from
		  the early distribution penalty certain qualified retirement plan distributions
		  used to purchase a residence that has been in foreclosure for a year or
		  more.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Recovery Act of 2011.
		2.Exception to
			 early distribution penalty for distribution to buy a residence in
			 foreclosure
			(a)In
			 generalParagraph (2) of
			 section 72(t) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(H)Home foreclosure
				distribution
						(i)In
				generalAny distribution to an individual to the extent such
				distribution is used by the individual before the close of the 120th day after
				the day on which such distribution is received to pay the cost of acquiring
				(within the meaning of paragraph (8)(C)) a residence which has been in
				foreclosure for the entire 1-year period ending on the date of such
				acquisition.
						(ii)Required 2-year
				holding periodIf during the 2 year-period beginning on the date
				of such acquisition the individual disposes of such residence, then the
				individual shall be treated as having distributed from a qualified retirement
				plan the amount to which clause (i) applied with respect to such residence in
				the taxable year of such disposition.
						(iii)InterestAny increase in tax under paragraph (1) by
				reason of clause (ii) shall include interest at the underpayment rate
				established under section 6621 on such increase for the period beginning on the
				due date for filing the return for the taxable year for which clause (i)
				applied with respect to such
				residence.
						.
			(b)Conforming
			 amendmentClause (i) of section 401(k)(2)(B) of such Code is
			 amended by striking or at the end of subclause (IV), by striking
			 and at the end of subclause (V) and inserting or,
			 and by inserting after subclause (V) the following new subclause:
				
					(VI)as provided in section 72(t)(2)(H),
				and
					.
			(c)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made after the date of the enactment of this Act.
			
